UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6042


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ANTOINE DEWAYNE MYLES, a/k/a Twan,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Richard E. Myers, II, District Judge. (5:15-cr-00172-M-2)


Submitted: May 25, 2021                                           Decided: May 28, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Antoine Dewayne Myles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antoine Dewayne Myles seeks to appeal the district court’s order denying his

motion for an evidentiary hearing and to reopen his motion for judgment of acquittal or a

new trial. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291,

and certain interlocutory and collateral orders, United States v. Sueiro, 946 F.3d 637, 639-

40 (4th Cir.), cert. denied, 140 S. Ct. 2553 (2020). The order Myles seeks to appeal is

neither a final order nor an appealable interlocutory or collateral order. Accordingly, we

dismiss the appeal for lack of jurisdiction and deny Myles’ motion to appoint counsel. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               DISMISSED




                                             2